Citation Nr: 1603537	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-30 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.

In September 2015, the Board remanded this claim for further development.


FINDING OF FACT

The weight of evidence shows that since November 21, 2011, the hearing loss in both ears has been manifested by level I hearing loss.


CONCLUSION OF LAW

Since November 21, 2011, the service-connected bilateral hearing loss have not met the criteria for an initial compensable rating.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's increased-rating claim arises from his disagreement with the initial evaluation of the disability on appeal following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA provided the appellant in March and July 2012, and October 2015 correspondence VCAA notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of the information and evidence necessary to substantiate his claim for a higher initial rating and for service connection; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO and AMC obtained VA treatment records, to include obtaining VA treatment records pursuant to the September 2015 Board remand.  

The Board notes that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected disability. In sum, the Board finds that these examinations are adequate on which to base a decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the hearing officer (a Decision Review Officer or a Veterans Law Judge) who chairs a hearing fulfill two duties to comply with the above-mentioned regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge fully explained the issue on appeal during that hearing and, in essence, the evidence necessary to substantiate a claim for an increased rating.  Hearing transcript, page 3.  Significantly, the appellant and his representative have not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have he and his representative identified any prejudice in the conduct of that hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, it complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

In light of the above, the AMC complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

In general, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  See 38 C.F.R. § 4.85 (2015).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a) (2015).

Analysis

In an October 2012 rating decision, the RO granted service connection for bilateral hearing loss and assigned a zero percent disability rating effective November 21, 2011. 

Schedular rating

As explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity in each ear.

An August 2012 VA audiology examination report reveals the following:




HERTZ



1000
2000
3000
4000
Average
LEFT
25
30
35
50
35
RIGHT
20
30
25
45
30

Puretone threshold averages were 35 decibels in the left ear and 30 decibels in the right ear.  Speech discrimination scores at that time were 96 percent in the left ear and 94 percent in the right ear.  

This examination report yielded a numerical designation of I in both ears (42 to 49 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination).  The report also reflects that the Veteran did not an exceptional pattern of hearing impairment in either ear because not all of the specified puretone thresholds are 55 decibels or higher in either ear and because the puretone threshold in both ears at 2000 Hertz was well below 70 decibels.  Entering the category designations of I in the left ear and of I in the right ear into Table VII, a disability percentage evaluation of zero percent, or noncompensable, is for assignment under Diagnostic Code 6100 for the bilateral hearing loss impairment.

A November 2015 VA audiology examination report reveals the following:




HERTZ



1000
2000
3000
4000
Average
LEFT
20
25
35
55
34
RIGHT
20
30
35
55
35

Puretone threshold averages were 34 decibels in the left ear and 35 decibels in the right ear.  Speech discrimination scores at that time were 94 percent in both ears.  

This examination report yielded a numerical designation of I in both ears (42 to 49 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination).  The report also reflects that the Veteran did not an exceptional pattern of hearing impairment in either ear because not all of the specified puretone thresholds are 55 decibels or higher in either ear and because the puretone threshold in both ears at 2000 Hertz was well below 70 decibels.   Entering the category designations of I in the left ear and of I in the right ear into Table VII, a disability percentage evaluation of zero percent, or noncompensable, is for assignment under Diagnostic Code 6100 for the bilateral hearing loss impairment.

Extra-schedular consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extra-schedular rating.

Turning to the Board's analysis, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left ear hearing loss are inadequate.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - elevated puretone thresholds at most relevant frequencies and some speech recognition impairment - with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon loss of hearing at certain puretone thresholds and speech impairment and based on hearing impairment with attacks of vertigo and cerebellar gait, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1 (2015). 

The Board considered the holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that, unlike the rating schedule for hearing loss, the extra-schedular provisions did not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak, 21 Vet. App. at 455. 

Turning to the Veteran's functional impairment, at the July 2015 hearing the Veteran testified that his hearing impairment affects daily activities to include difficulty hearing his spouse.  Hearing transcript, pages 3-4.  The representative stated that the appellant has difficulty watching television and driving as well as hearing telephone and restaurant conversations and movies.  Id. at 4.  The November 2015 VA examination reflects that the examiner noted that the hearing loss does not impact ordinary conditions of daily life, to include the ability to work.
. 
The Board has considered these functional effects, but this evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate because there is no evidence that these functional effects would not be consistent with an elevated puretone thresholds at various hertz and some speech recognition impairment.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend speech under various conditions is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the claimant's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that an extra-schedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The weight of evidence reflects that there is not such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.



Conclusion

In denying the Veteran's claim for an initial increased rating for bilateral hearing loss, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the appellant or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the claimant has not asserted, that his bilateral hearing loss renders him unable to maintain substantially gainful employment since November 2011.  There is no indication that the claimant is unemployed.  Indeed, at the July 2015 hearing, the claimant testified that he is still employed.  Hearing transcript, page 3.  Moreover, the November 2015 VA examiner reported that the appellant's hernia did not impact his ability to work.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.

For the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that an initial compensable rating for bilateral hearing loss is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


